Motion Granted; Appeal Dismissed and Memorandum
Opinion filed September 13, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00518-CV
____________
 
GARDEN OAKS INVESTOR GROUP, LLC, Appellant
 
V.
 
ASAFI LAW FIRM AS NEXT FRIEND OF ANTHONY MAJANO,
Appellee
 

 
On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2010-29215
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 25, 2011.  On August 31, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Brown, Boyce, and McCally.